                      Case 2:15-cv-01839-JCM-EJY Document 27 Filed 07/13/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7     ANNETTE WALKER-GOGGINS,                                Case No. 2:15-CV-1839 JCM (EJY)
                 8                                            Plaintiff(s),                      ORDER
                 9            v.
               10      SOCIAL SECURITY ADMINISTRATION,
               11                                           Defendant(s).
               12
               13            Presently before the court is Walker-Goggins v. Social Security Administration, case
               14     number 2:15-cv-01839-JCM-EJY. Plaintiff Annette Walker-Goggins, appearing pro se, filed a
               15     complaint (ECF No. 9) that Magistrate Judge Hoffman screened (ECF No. 8). Judge Hoffman
               16     noted that “[t]he facts alleged in plaintiff’s complaint are difficult to follow and
               17     incomprehensible,” reviewed the complaint, and found that plaintiff’s claims were “incoherent,
               18     fanciful, and delusional.” Id. at 2–3. Judge Hoffman recommended the complaint be dismissed,
               19     id., and this court adopted that recommendation (ECF No. 13).
               20            Plaintiff filed a “motion to set aside order (cancel) for summary eviction and seal case &
               21     domestic terrorism.” (ECF Nos. 25; 26). Plaintiff attaches 52 pages of documents, some
               22     pertaining to the Social Security Administration, others to a criminal action in the state of Georgia,
               23     and others pertaining to plaintiff’s marital status. See generally id.
               24            However, plaintiff’s motions are devoid of cogent legal argument. Accordingly, the court
               25     denies both motions. See LR 7-2(d) (“The failure of a moving party to file points and authorities
               26     in support of the motion constitutes a consent to the denial of the motion.”); see also Ghazali v.
               27     Moran. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (“Failure to follow a district court’s
               28     local rules is a proper ground for dismissal.”); United States v. Merrill, 746 F.2d 458, 465 (9th Cir.

James C. Mahan
U.S. District Judge
                      Case 2:15-cv-01839-JCM-EJY Document 27 Filed 07/13/20 Page 2 of 2



                1     1984) (“A pro se defendant is subject to the same rules of procedure and evidence as defendants
                2     who are represented by counsel.”).
                3            Accordingly,
                4            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion to set
                5     aside (ECF No. 25) be, and the same hereby is, DENIED.
                6            IT IS FURTHER ORDERED that plaintiff’s motion to seal (ECF No. 26) be, and the same
                7     hereby is, DENIED.
                8            DATED July 13, 2020.
                9
                                                                 __________________________________________
              10                                                 UNITED STATES DISTRICT JUDGE
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -2-
